DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coyes et al. (US Patent Application Publication No. 2005/0257927) in view of Richardson (US Patent No. 2,535,320).
In reference to claim 16, Coyes discloses a kit for assembling a flow cage assembly, comprising:
a tubular body 2 having an axial bore 11 therethrough, the axial bore 11 having a first diameter (Fig. 2);
a tubular insert 1 receivable into the axial bore 11 of the tubular body 2; and
a retaining element 7/8 (Fig. 2, valve ball 8 and seat 7 form a retaining element that retains fluid from flowing opposite the flow direction shown) comprising an annular portion 7 and a plug portion 8, wherein the plug portion 8 has a solid cross-section (Fig. 2).
Coyes fails to disclose that wherein the axial bore is expandable to a second diameter when the tubular body is heated; or
a retaining element having an outer diameter between the first diameter and the second diameter, the retaining element comprising an annular portion and a plug portion.
Richardson discloses a tubular body 11 having an axial bore 12 that is expandable to a second diameter when the tubular body 11 is heated (Fig. 2, by torch 16; col. 3, lines 47-52); and
a retaining element 15 having an outer diameter between the first diameter and the second diameter (Figs. 2 and 3).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention include such a retaining element as these retaining elements are well known in the art to be effective for joining parts of wellbore equipment to one another.
In reference to claim 18, Coyes discloses that the plug portion 8 is separate from the annular portion 7 (Fig. 2).
In reference to claims 19 and 20, Coyes discloses that the tubular body 2 comprises steel (par. 0013) but does not disclose the material from which the retaining element is formed.  However, as Coyes discloses the usage of steel in this context, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form the retaining element from steel as steel is well known in the art to function effectively as downhole equipment.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 3-5 and 7-15 are allowed.

Response to Arguments
Applicant’s arguments are moot in view of the amended rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



11/9/22